NUMBER 13-13-00320-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

COREY SATTERWHITE
A/K/A CORY SATTERWHITE,                                                   Appellant,


                                          v.


STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
             Memorandum Opinion by Justice Longoria

      A Nueces County jury found Corey Satterwhite a/k/a Cory Satterwhite guilty of one

count of aggravated assault, a second degree felony, see TEX. PENAL CODE ANN. § 22.02

(“Aggravated Assault”) (West 2011), and one count of assault (family violence), a third
degree felony, see id. § 22.01(b) (“Assault”) (West Supp. 2013), and after finding that

Satterwhite had been previously convicted of two prior felonies, as alleged by the State

in the indictment, the jury assessed two forty year prison sentences, pursuant to the

habitual felony offender statute. See id. § 12.425 (West Supp. 2013) (“Penalties for

Repeat and Habitual Felony Offenders on Trial for State Jail Felony”).

       Satterwhite now appeals his convictions by a single issue in which he contends

that the trial court abused its discretion by setting his motion for new trial for an evidentiary

hearing to be held more than seventy-five days after the court imposed sentence in open

court. See TEX. R. APP. P. 21.8 (“The court must rule on a motion for new trial within 75

days after imposing or suspending sentence in open court.”). As set forth below, we

conclude that this issue was not preserved by a timely objection, and therefore, we affirm

the trial court’s judgment.

                                         I. DISCUSSION

       Satterwhite was sentenced on May 9, 2013. He filed his motion for new trial on

June 3, 2013. On June 10, 2013, the trial judge signed an order setting Satterwhite’s

motion for a hearing to be held on August 16, 2013, more than seventy-five days after the

court imposed the sentence. On the day of the hearing, the trial court noted that the

motion had been overruled by operation of law and the court no longer had jurisdiction to

consider the motion. See TEX. R. APP. P. 21.8(c); State v. Holloway, 360 S.W.3d 480,

485 (Tex. Crim. App. 2012) (“These deadlines . . . have jurisdictional significance.”); State

v. Moore, 225 S.W.3d 556, 569 (Tex. Crim. App. 2007) (“[T]he trial court’s authority to

rule on a motion for new trial extends to the seventy-fifth day (so long as a timely original

motion for new trial is filed on or before the thirtieth day) after sentence is imposed or



                                               2
suspended in open court.”); State ex rel Cobb v. Godfrey, 739 S.W.2d 47, 49 (Tex. Crim.

App. 1987) (“Any action on the motion by the trial court after this time expired would have

constituted a nullity.”) (quoting Meek v. State, 628 S.W.2d 543, 547 (Tex. Crim. App.

1982)); Fowler v. State, 803 S.W.2d 848, 849 (Tex. App.—Corpus Christi 1991, no pet.)

(per curiam) (“[A] trial court is without jurisdiction to rule on a motion for new trial after the

expiration of 75 days from the date which sentence[ ] is imposed in open court.”).

       Given that Satterwhite did not object to the untimely setting, his complaint in this

appeal has not been preserved for our review. See Baker v. State, 956 S.W.2d 19, 24–

25 (Tex. Crim. App. 1997) (en banc) (“By failing to object to the untimely setting, Appellant

has failed to preserve his complaint that the trial judge should have held a timely

hearing.”); Crowell v. State, 949 S.W.2d 37, 38 (Tex. App.—San Antonio 1997, no pet.)

(“When a motion for new trial is presented to the trial court, the burden of ensuring that

the hearing thereon is set for a date within the trial court’s jurisdiction is properly placed

on the party presenting the motion.”). Accordingly, we overrule Satterwhite’s sole issue

on appeal.

                                        II. CONCLUSION

       We affirm the trial court’s judgment.




                                                    NORA L. LONGORIA
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of May, 2014.



                                                3